USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1558                              UNITED STATES OF AMERICA,                                Petitioner, Appellee,                                          v.                                 RICHARD M. KERRIGAN,                                Respondent, Appellant.                                 ____________________        No. 96-1559                              UNITED STATES OF AMERICA,                                Petitioner, Appellee,                                          v.                                 MILDRED E. KERRIGAN,                                Respondent, Appellant.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                        Selya, Cyr, and Boudin, Circuit Judges.                                                ______________                                 ____________________            Richard M. Kerrigan on brief pro se.            ___________________            Loretta C. Argrett,  Assistant Attorney General, Donald K.  Stern,            __________________                               ________________        United  States   Attorney,  Charles  E.  Brookhart   and  Theodore  M.                                    ______________________        ____________        Doolittle, Attorneys,  Tax Division,  Department of Justice,  on brief        _________        for appellee.                                 ____________________                                    April 28, 1997                                 ____________________                 Per Curiam.  Richard and Mildred  Kerrigan appeal pro se                 __________                                        ___ __            from district court orders enforcing Internal Revenue Service            ("IRS") summonses.  We affirm.                 The Kerrigans  argue that the summonses  were issued for            improper  purposes  and that  the  testimony  and other  data            sought were already in  the possession of the IRS.   Contrary            to the Kerrigans' suggestion, the fact of having been audited            for six and  a half  years is not,  by itself, sufficient  to            raise  an inference  of bad  faith.   Moreover, we  think the            Kerrigans failed  to create a  substantial question regarding            their allegation that the IRS already possessed everything it            sought.   With the exception of third party bank records, the            Kerrigans  provided  no  specific   details  about  what  was            provided, by whom, and when.                   Nor do we think the fact that the revenue agent admitted            to having bank records shows bad faith.  Cf. United States v.                                                     ___ _____________            Groos Nat'l Bank  of San Antonio, 661  F.2d 36, 37 (5th  Cir.            ________________________________            Unit A Oct. 1981) (per curiam) (rejecting argument       that            because the IRS already had some of the information it sought                                        ____            in its  possession  the summonses  were  not issued  in  good            faith).   Rather,  at most,  it is a  reason to  restrict the            scope  of the enforcement order.  See United States v. Davis,                                              ___ _____________    _____            636  F.2d 1028, 1037 (5th Cir.  Unit A Feb. 1981); cf. United                                                               ___ ______            States v.  Medlin, 986 F.2d  463 (11th Cir.  1993) (upholding            ______     ______            enforcement order which  granted partial relief  by modifying                                         -3-            the summons).   Here, the district  court limited enforcement            of the  summons so as not to require the Kerrigans to provide            third party records already produced.                 The  Kerrigans' remaining contentions are either waived,            because they  are unaccompanied  by some effort  at developed            argumentation,  or are  meritless.   We note,  in particular,            that the district court did not err in declining to entertain            the  Kerrigans'  counterclaim or  in denying  their discovery            requests.    Enforcement  proceedings  are  designed   to  be            summary.  See Donaldson  v. United States, 400 U.S.  517, 529                      ___ _________     _____________            (1971);  United States v. Gertner, 65 F.3d 963, 966 (1st Cir.                     _____________    _______            1995).   Although the  Federal Rules  of Civil  Procedure are            generally applicable  to such  proceedings, courts  may limit            their application  when to apply them  literally would impair            the summary  nature of the proceedings.   See Fed. R. Civ. P.                                                      ___            81(a)(3); Alphin  v. United  States, 809  F.2d 236, 238  (4th                      ______     ______________            Cir. 1987).   The Kerrigans' counterclaims  (assuming for the            sake  of argument  that they  are viable) would  have greatly            prolonged  the  proceedings,  and   there  was  no  abuse  of            discretion  in  declining to  entertain  them.   And,  having            concluded at  the hearing that the  Kerrigans' allegations of            bad  faith largely  boiled down  to the  fact that  they have            "disagreements with the IRS" (a conclusion we do not think is            clearly erroneous), the court did not abuse its discretion in            failing to allow the discovery requests.                                         -4-                 Affirmed.                 ________                                         -5-